Citation Nr: 0639576	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  96-46 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's left (minor) wrist shell fragment 
wound residuals including ulnar fracture residuals and 
neuropathy for the period prior to October 24, 2002.

2.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's left (minor) wrist shell fragment 
wound residuals including ulnar fracture residuals and 
neuropathy for the period on and after October 24, 2002.

3.  Entitlement to an increased disability evaluation for the 
veteran's left (minor) distal radial joint degenerative 
changes, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active service from December 1965 to October 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which increased 
the disability evaluation for the veteran's left (minor) 
wrist shell fragment wound residuals including ulnar fracture 
residuals and neuropathy to 10 percent disabling and 
effectuated the award as of December 23, 1993.  The veteran 
subsequently moved to Florida and the case was transferred to 
the jurisdiction of the St. Petersburg, Florida RO.

In February 2003, the RO increased the evaluation for the 
veteran's left (minor) wrist shell fragment wound residuals 
from 10 to 20 percent; granted a separate 10 percent 
evaluation for left (minor) distal radial joint degenerative 
changes; and effectuated the awards as of October 24, 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the claims on appeal, further development is 
warranted as certain action requested in the July 2004 Board 
remand has not been performed in full.  Stegall v. West, 11 
Vet. App. 268, 271 (1998) (remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms).  

The RO was requested to obtain a VA medical examination which 
identified all affected muscle groups in order to enable the 
Board to apply the provisions of 38 C.F.R. §§ 4.55 and 4.56.  
Neither of the two examinations provided subsequent to the 
2004 remand identified any affected muscle groups.  In 
addition, readjudication by the RO was to include "express 
consideration of the provisions of 38 C.F.R. §§ 4.55, 4.56."  
The June 2006 supplemental statement of the case did not 
provide the text of 38 C.F.R. §§ 4.55 or 4.56 and that 
document did not consider the application of those provisions 
in its reasons and bases section.  Finally, the 2004 remand 
requested that copies of all VA treatment records developed 
since 1995 be associated with the record.  Although some 
records, dated between June 2000 and September 2005, were 
developed and associated with the claims folders from the 
Orlando, Florida VA outpatient clinic, no records were 
developed between May 1997 and June 2000.  It appears that 
the veteran was living in Puerto Rico during most of this 
period and was receiving treatment at the VA medical 
facilities in Ponce and San Juan, Puerto Rico.  See veteran's 
written statement dated October 16, 2002.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA muscles examination to 
assess the nature and severity of the 
muscles disability due to the service-
connected left wrist shell fragment wound 
residuals.  Identify all affected muscle 
groups by name and number.  The claims 
files must be reviewed by the examiner in 
connection with the examination.  All 
necessary tests and studies should be 
performed and all findings must be 
reported in detail.  A complete rationale 
must be given for all opinions and 
conclusions expressed.



2.  Obtain pertinent VA treatment 
records:

a.  Developed between May 1997 and 
the present from the San Juan VA 
Medical Center and the Ponce, Puerto 
Rico VA outpatient clinic; and

b.  Developed since September 2005 
from the Orlando, Florida VA 
outpatient clinic.

3.  The RO should then readjudicate the 
veteran's claims to include consideration 
of the provisions of 38 C.F.R. §§ 4.55, 
4.56.  If any of the benefits sought on 
appeal remains denied, the veteran and 
his representative should be issued an 
SSOC which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC 
before the case is returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


